DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 July 2022 has been entered.
 
Election/Restrictions
Claims 25 – 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 June 2021.

Summary
The Amendment filed on 5 May 2022 has been acknowledged. 
Claim 1 has been amended. 
Currently, claims 1 – 24 are pending and considered as set forth.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a non-transitory computer readable medium claim but also recites method claims. It is reciting two classes (manufacture and process) of claims and it is not clear if the claims is a manufacture claim or a process claim. Clarification is required.
Claims 2 – 24 depends from claim1. Therefore, claims 2 – 24 carry same deficiency.

Allowable Subject Matter
Claims 1 – 24 are allowed over the records of prior arts.
The following is a statement of reasons for the indication of allowable subject matter:  The independent claim recites element of:
A non-transitory computer readable medium storing instructions for simulating vehicle ridesharing, the instructions being executable by at least one processor to cause the at least one processor to perform a method, the method comprising: receiving a first input of a geographical area; accessing map information of roadways in the geographical area; receiving a second input indicative of at least one scenario of ridesharing demand in the geographical area; receiving a third input indicative of a plurality of virtual vehicles designated to transport virtual passengers associated with the at least one scenario of ridesharing demand in the geographical area; initiating a transportation simulation of the at least one scenario of ridesharing demand in the geographic area to simulate rides of the plurality of virtual vehicles transporting the virtual passengers along the roadways; determining, based on the transportation simulation, a performance level associated with the plurality of virtual vehicles; and providing an output representative of the determined performance level associated with the plurality of virtual vehicles and providing, based on one or more results of the transportation simulation, a recommendation for improving the performance level by changing a number of the plurality of virtual vehicles designated to transport the virtual passengers.
The most remarkable prior arts are Cao (US 2016/0364823), Chu et al. (US 2018/0197418), Chen et al. (US 2013/0060586), and Narayan et al. (US 2018/0211228).
Cao is directed to systems and methods are disclosed including a ride-sharing computer to receive a ride-sharing request from a rider, wherein the computer includes a route analysis module to collect travel data and appointments from a calendar from a first mobile device of a first user and from a second mobile device of a second user, and to determine a first travel pattern associated with the first user and a second travel pattern associated with the second user and a carpool matching module to determine a match between the first and second travel patterns, and to generate a carpool proposal directed at the first and second users, wherein one of the travel patterns is a common portion of the other travel pattern proximally the same time for spatially and temporally common on-demand carpooling; and a ride-sharing vehicle and having a mobile device coupled to the computer, wherein the mobile device picks up the first and second users based on the carpool proposal.
Cao does not teach elements of:
initiating a transportation simulation of the at least one scenario of ridesharing demand in the geographic area to simulate rides of the plurality of virtual vehicles transporting the virtual passengers along the roadways; determining, based on the transportation simulation, a performance level associated with the plurality of virtual vehicles; and providing an output representative of the determined performance level associated with the plurality of virtual vehicles and providing, based on one or more results of the transportation simulation, a recommendation for improving the performance level by changing a number of the plurality of virtual vehicles designated to transport the virtual passengers.
Chu et al. is directed to computer programs encoded on a computer storage medium, for managing or tracking assets in a geographical area. One method includes receiving one or more first messages from a plurality of assets on one or more first channels of a plurality of channels. The one or more first messages may indicate live geographical locations of the plurality of assets located in a geographical area. The method also includes displaying, via a graphical user interface, the live geographical locations of the plurality of assets on a map of the geographical area. The method further includes receiving on a second channel a message indicating a request from a first user device to travel to a destination. The method further includes determining one or more travel routes to the destination. The one or more travel routes may use different assets to transport the first user device to the destination. The method further includes publishing on a third channel one or more second messages indicating the one or more travel routes.
Chu et al. does not teach elements of: 
providing an output representative of the determined performance level associated with the plurality of virtual vehicles and providing, based on one or more results of the transportation simulation, a recommendation for improving the performance level by changing a number of the plurality of virtual vehicles designated to transport the virtual passengers.
Chen et al. is directed to a dynamic taxi-sharing system and a sharing method thereof. A ride-sharing service provider carries at least one passenger from the first current location to the first travel destination through a route in an area and sends registration information to a service server. A plurality of ride-sharing requests is sent to the service server, and each of the ride-sharing requests comprises the second current location and the second travel destination. The service server divides the area into n by n blocks. A ride-matching module of the service server chooses a destination area in which the first travel destination is a center point and divides the destination area into k by k blocks. According to the registration information and the ride-sharing requests, the ride-matching module matches at least one ride-sharing traveler to the ride-sharing service provider to achieve a goal of fuel-saving and pollution-reducing.
Chen et al. does not teach elements of:
initiating a transportation simulation of the at least one scenario of ridesharing demand in the geographic area to simulate rides of the plurality of virtual vehicles transporting the virtual passengers along the roadways; determining, based on the transportation simulation, a performance level associated with the plurality of virtual vehicles; and providing an output representative of the determined performance level associated with the plurality of virtual vehicles and providing, based on one or more results of the transportation simulation, a recommendation for improving the performance level by changing a number of the plurality of virtual vehicles designated to transport the virtual passengers.
Narayan et al. is directed to a method and system for requesting a ride for a third party rider. In one embodiment, a user device may be used to transmit a ride request to a server for a third party rider. The user device may receive an indication of a driver from a set of trusted drivers among a pool of drivers. Further, the user device and a device associated with the third party user may receive a ride confirmation.
Narayan et al. does not teach elements of:
initiating a transportation simulation of the at least one scenario of ridesharing demand in the geographic area to simulate rides of the plurality of virtual vehicles transporting the virtual passengers along the roadways; determining, based on the transportation simulation, a performance level associated with the plurality of virtual vehicles; and providing an output representative of the determined performance level associated with the plurality of virtual vehicles and providing, based on one or more results of the transportation simulation, a recommendation for improving the performance level by changing a number of the plurality of virtual vehicles designated to transport the virtual passengers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662